                            2:20-cv-02098-JBM # 7           Page 1 of 7
                                                                                                       E-FILED
                                                                      Tuesday, 20 October, 2020 10:09:37 AM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

SEAN PECK,                                            )
                                                      )
                               Plaintiff,             )
v.                                                    )       No.: 20-cv-2098-JBM
                                                      )
JEFFREY HOCKADAY and DECATUR                          )
POLICE DEPT. , et al.,                                )
                                                      )
                               Defendants.            )

                                   MERIT REVIEW ORDER

       Plaintiff, currently a pretrial detainee at the Macon County Jail (“Jail’), is proceeding pro

se, on a complaint filed pursuant to 42 U.S.C. § 1983. The case is before the Court for a merit

review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d

645, 649-51 (7th Cir. 2013). However, conclusory statements and labels are insufficient. Enough

facts must be provided to “state a claim for relief that is plausible on its face.” Alexander v.

United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted).

While the pleading standard does not require “detailed factual allegations”, it requires “more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed.

Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       On February 28, 2019, Plaintiff was at the residence of another when Defendant

Hockaday, a detective with the Decatur Police Department entered, pursuant to a search warrant.

Plaintiff claims, confusingly, that the warrant identified Jimmy Wilder as the occupant of the

residence, even though Defendant Hockaday knew that Mr. Wilder did not live there. When

Defendant entered, however, Mr. Wilder was there, as was Plaintiff. Plaintiff claims that he was




                                                  1
                            2:20-cv-02098-JBM # 7           Page 2 of 7




arrested on unspecified drug charges, alleging that this was done despite that there was no

evidence of drugs or marked money on the premises.

       Plaintiff claims that Defendant obtained the search warrant by filing a complaint which

falsely alleged that Plaintiff had been a party to a controlled drug buy. The Court notes that the

warrant which issued, however, did not concern Plaintiff but rather, the premises occupied by

Mr. Wilder. Plaintiff does not plead any facts regarding the circumstances of his arrest or

anything to indicate that it was not based on probable cause. Notwithstanding, Plaintiff claims

that Defendant violated his Fourth Amendment rights through false arrest, false imprisonment

and malicious prosecution. He claims, further, that Defendant arrested him in retaliation for

Plaintiff having won an appeal in a different case Defendant had brought against him. Plaintiff

also claims violations of his Fourteenth Amendment due process and equal protection rights, and

a vague claim of violation of his Monell rights.

       False arrest and false imprisonment are not viewed as two distinct claims as they

“overlap; the former is a species of the latter.” Wallace v. Kato, 549 U.S. 384, 388 (2007). “The

essential elements of a cause of action for false arrest or false imprisonment are that the plaintiff

was restrained or arrested by the defendant, and that the defendant acted without having

reasonable grounds to believe that an offense was committed by the plaintiff.” Meerbrey v.

Marshall Field and Co, Inc., 564 N.E.2d 1222, 1231 (Ill. 1990) (Internal citations omitted).

In order to establish Fourth Amendment claims, Plaintiff must sufficiently plead that “there was

no probable cause to believe that he had committed a crime and that the arresting officers knew

that the arrest warrant was issued without probable cause.” Williamson v. Curran, 714 F.3d 432,

444 (7th Cir. 2013).




                                                   2
                            2:20-cv-02098-JBM # 7           Page 3 of 7




       Here, Plaintiff does not identify the reason for which the warrant issued for Wilder’s

residence and fails to plead that it issued without probable cause. He also fails to plead any

details as to his own arrest so as to support lack of probable cause there. If Defendant had

probable cause to search the premises and, while on the premises found probable cause to arrest

Plaintiff, a false arrest claim will not lie. “The existence of probable cause to arrest a suspect for

any offense, even one that was not identified by the officers on the scene or in the charging

documents, will defeat a Fourth Amendment false-arrest claim.” Sroga v. Weiglen, 649 F.3d 604,

608 (7th Cir.2011); Fernandez v. Perez, 937 F.2d 368, 370 (7th Cir.1991) (“the existence of

probable cause for an arrest is an absolute bar to a Section 1983 claim for unlawful arrest, false

imprisonment or malicious prosecution.”) Internal citation omitted.

       Plaintiff also alleges a Fourth Amendment claim of malicious prosecution. A federal

claim for malicious prosecution is more properly styled as a claim for unlawful pretrial

detention. Lewis v. City of Chicago, 914 F.3d 472, 474–75 (7th Cir. 2019). See also, Allen v.

Utreras, No. 17-2144, 2018 WL 8261309, at *1 (N.D. Ill. Nov. 9, 2018). “[I]n 2017 the Supreme

Court reversed the Seventh Circuit's decision rejecting a Fourth Amendment malicious

prosecution claim and held that ‘the Fourth Amendment governs a claim for unlawful pretrial

detention even beyond the start of legal process.’” Id. citing Manuel v. City of Joliet, 137 S. Ct.

911, 920 (2017). False imprisonment ends when the complainant is held pursuant to process, as

through arraignment. After that, the action is one for malicious prosecution. “If there is a false

arrest claim, damages for that claim cover the time of detention up until issuance of process or

arraignment, but not more. From that point on, any damages recoverable must be based on a

malicious prosecution claim and on the wrongful use of judicial process rather than detention

itself.” Wallace, 549 U.S. at 389-90 (internal citations omitted).



                                                   3
                             2:20-cv-02098-JBM # 7          Page 4 of 7




         A Fourth Amendment claim unlawful pretrial detention will not accrue, however, until

the favorable termination of the detention. McDonough v. Smith, 139 S. Ct. 2149, 2160 (2019).

See Manuel, 903 F.3d at 670 (“[t]he wrong of detention without probable cause continues for the

duration of the detention. That's the principal reason why the claim accrues when the detention

ends.”) As Plaintiff remains in custody, his Fourth Amendment claims as to unlawful pretrial

detention is dismissed as untimely. This dismissal is without prejudice to Plaintiff reasserting if

the detention ends in his favor.

         Plaintiff also alleges retaliation as when Defendant arrested him, he told others that even

though Plaintiff had beaten him in an appeal, he wouldn’t beat him again. To establish First

Amendment retaliation, Plaintiff must successfully allege that; (1) he engaged in activity

protected by the First Amendment, (2) he suffered a deprivation that would likely deter First

Amendment activity in the future, and (3) the First Amendment activity was a "at least a

motivating factor" in the Defendants' decision to take the retaliatory action. Massey v. Johnson,

457 F.3d 711, 716 (7th Cir. 2006). Plaintiff has failed to affirmatively plead, however, that there

was lack of probable cause for his arrest. If there were probable cause for the arrest, Plaintiff

may not assert retaliation as a motivating factor. See Spiegla v. Hull, 371 F.3d 928, 942 (7th Cir.

2004) (if the same action would have occurred regardless of the retaliatory motive, the claim will

fail.)

         Plaintiff also alleges due process violations based on these same facts. It has been found

that characterizing a claim of false arrest as a due process violation “is an improper attempt by

Plaintiff to state a due process claim ‘by combining what are essentially claims for false arrest

under the Fourth Amendment and state law malicious prosecution into a sort of hybrid

substantive due process claim under the Fourteenth Amendment.’” McCann v. Mangialardi, 337



                                                  4
                             2:20-cv-02098-JBM # 7           Page 5 of 7




F.3d 782, 786 (7th Cir.2003); Brooks v. City Chicago, 564 F.3d 830, 832 (7th Cir. 2009)

(affirming dismissal of due process claim based on false arrest). See also, Lewis, 914 F.3d at

474–75 (“the Fourth Amendment, not the Due Process Clause, governs a claim for wrongful

pretrial detention.) The Fourteenth Amendment due process claim is DISMISSED with

prejudice.

       Plaintiff also asserts an equal protection violation, claiming only that he is a member of a

minority. “The Equal Protection Clause of the Fourteenth Amendment most typically reaches

state action that treats a person poorly because of the person's race or other suspect

classification… A class-of-one claim need not allege discrimination based on a suspect

classification, but must allege that the plaintiff was singled out arbitrarily, without rational basis,

for unfair treatment.” Here, Plaintiff offers nothing to support that Defendant’s alleged actions

were racially motivated, particularly as he has claimed that Defendant acted in retaliation for

Plaintiff’s successful disposition of prior criminal charges brought by Defendant. This claim is

DISMISSED as unduly vague.

       Plaintiff also makes the bare claim that his Monell rights have been invited violated.

Monell allows municipality liability to attach where a municipality’s policy or practice causes

constitutional injury. Here, Plaintiff makes no mention of unconstitutional policies or practices

and fails to plead a Monell claim which might otherwise be directed against the Decatur Police

Department. He fails, in fact, to address any allegations against the Decatur Police Department,

merely naming it in the caption. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir.1998) (merely

naming a defendant in the caption is insufficient to state a claim). The Monell claim and

Defendant Decatur Police Department are DISMISSED.




                                                   5
                            2:20-cv-02098-JBM # 7           Page 6 of 7




       In his prayer for relief, Plaintiff requests money damages and that certain evidence be

produced. He has not, however, pled any physical injury, alleging only psychological injury and

pecuniary loss. Plaintiff is proceeding under 42 U.S.C. § 1997(e)e which provides:

       (e) Limitation on recovery

       No Federal civil action may be brought by a prisoner confined in a jail, prison, or
       other correctional facility, for mental or emotional injury suffered while in
       custody without a prior showing of physical injury or the commission of a sexual
       act (as defined in section 2246 of Title 18.

See also, Zehner v. Trigg, 133 F.3d 459, 461 (7th Cir. 1997). Plaintiff may not recover

compensatory damages based on the injuries alleged. While he might otherwise be entitled to

nominal or punitive damages, he has not requested this relief. He will, however, be given an

opportunity to amend.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 30 days from the entry of this order

in which to replead. The pleading is to be captioned Amended Complaint and is to include all of

Plaintiff’s claims without reference to a prior pleading. Failure to file an amended complaint will

result in the dismissal of this case, without prejudice, for failure to state a claim. Defendant

Decatur Police Department is DISMISSED.

       2.      Plaintiff files [5], a motion for recruitment of pro bono counsel. Plaintiff provides

a list of 16 law firms indicating that he has contacted all of them but does not reveal the

responses he has received. In the Court’s experience, many of these law firms would, at a

minimum, respond even if declining the representation. [5] is DENIED as Plaintiff does not

document a good faith effort to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654-55




                                                  6
                            2:20-cv-02098-JBM # 7           Page 7 of 7




(7th Cir. 2007). In the event that Plaintiff renews his motion, he is to provide copies of the letters

sent to, and received from, prospective counsel.



_ 10/20/2020                                       s/ Joe B. ____
                                                             McDade
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                   7
